Exhibit 10.36

THIRD AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 20, 2019, by and among MedEquities Realty
Operating Partnership, LP, a Delaware limited partnership (“Borrower”), EACH OF
THE ENTITIES IDENTIFIED AS “GUARANTORS” ON THE SIGNATURE PAGES OF THIS AMENDMENT
(collectively, the “Guarantors”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
individually and as Agent for itself and the other Lenders from time to time a
party to the Credit Agreement (as hereinafter defined) (KeyBank, in its capacity
as Agent, is hereinafter referred to as “Agent”), and EACH OF THE OTHER
“LENDERS” WHICH ARE SIGNATORIES HERETO (together with KeyBank in its capacity as
a Lender, hereinafter referred to collectively as the “Lenders”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent and each of the Lenders are party to that certain
Second Amended and Restated Credit Agreement dated as of February 10, 2017, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement dated as of December 22, 2017, and that certain Second Amendment to
Second Amended and Restated Credit Agreement dated as of October 9, 2018 (the
“Second Amendment”; as such Credit Agreement has been and may be varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Guarantors executed and
delivered to Agent and the Lenders that certain Second Amended and Restated
Unconditional Guaranty of Payment and Performance dated as of February 10, 2017
(the “Guaranty”), or subsequently joined as a “Guarantor” thereunder pursuant to
a Joinder Agreement;

WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
Lenders have consented to such modifications, subject to the execution and
delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

Definitions

.  Capitalized terms used in this Amendment, but which are not otherwise
expressly defined in this Amendment, shall have the respective meanings given
thereto in the Credit Agreement.

Modifications of the Credit Agreement

.  The Borrower, Agent and the Lenders do hereby modify and amend the Credit
Agreement as follows:

(a)By inserting the following definitions in §1.1 of the Credit Agreement, in
the appropriate alphabetical order:

“Definitive Agreement.  That certain Agreement and Plan of Merger dated as of
January 2, 2019 by and among Omega Healthcare Investors, Inc., a Maryland
corporation,

 

--------------------------------------------------------------------------------

 

OHI Healthcare Properties Limited Partnership, a Delaware limited partnership,
REIT, General Partner and Borrower.

Distribution Conditions.  The Distribution Conditions shall exist when (a) the
final affirmative vote in favor of the merger contemplated by the Definitive
Agreement by such shareholders of the REIT as are required to approve such
merger shall have occurred and be effective, (b) the Definitive Agreement has
not been terminated, (c) neither the Borrower, the REIT nor any of their
Subsidiaries has received any notice that any event or circumstance has occurred
which would permit, with notice or the passage of time, or both, the termination
of the Definitive Agreement, and (d) after due inquiry, neither the Borrower,
the REIT nor any of their Subsidiaries otherwise has any knowledge that, any
event or circumstance has occurred which would permit, with notice or the
passage of time, or both, the termination of the Definitive Agreement.

Medistar Notes.  Collectively, (i) that certain Promissory Note in the original
principal face amount of $6,700,000.00 dated as of August 1, 2017 by Medistar
Gemini, LLC as maker to the order of MRT of Webster TX-IMF, LLC, as amended by
that certain First Amendment to Promissory Note dated December 11, 2017, that
certain Second Amendment to Promissory Note dated February 16, 2018 (which
Second Amendment increased the principal amount of the note to $9,700,000.00),
that certain Third Amendment to Promissory Note dated December 28, 2018, and
that certain Fourth Amendment to Promissory Note dated January 30, 2019, and
(ii) that certain Promissory Note in the original principal face amount of
$7,000,000.00 dated as of April 6, 2018 by Medistar Stockton Rehab, LLC as maker
to the order of MRT of Stockton CA-IRF, LLC dated as of April 6, 2018, as
amended by that certain First Amendment to Promissory Note dated December 28,
2018 and that certain Second Amendment to Promissory Note dated January 30,
2019.

Q4 2018 Dividend.  See §8.7(a).

Replacement Texas Ten Lease.  That certain Amended and Restated Master Lease
dated November 20, 2018 by and among various Subsidiary Guarantors, as
landlords, and Brownwood IV Enterprises, L.L.C., El Paso VI Enterprises, L.L.C.,
Graham I Enterprises, L.L.C., Kaufman I Enterprises, L.L.C., Kemp I Enterprises,
L.L.C., Kerens Enterprises, L.L.C., Longview III Enterprises, L.L.C., San
Antonio I Enterprises, L.L.C., San Antonio II Enterprises, L.L.C., and
Mt. Pleasant V Enterprises, L.L.C., as tenants.

Third Amendment Effective Date.  February 20, 2019.”

(b)By deleting in their entirety the definitions of “Adjusted Net Operating
Income”, “Borrowing Base Availability”, “Implied Debt Service Coverage Ratio”,
“Net Operating Income”, “Swing Loan Commitment”, “Texas Ten Portfolio”, “Total
Commitment” and “Total Revolving Credit Commitment” appearing in §1.1 of the
Credit Agreement, and inserting in lieu thereof the following:

“Adjusted Net Operating Income.  On any date of determination with respect to
any period, an amount equal to the sum of:

(a)with respect to Newly-Built Properties that are included in the calculation
of Borrowing Base Availability, the Net Operating Income from such Borrowing
Base Properties for the trailing twelve (12) month period; plus

2

 

--------------------------------------------------------------------------------

 

(b)with respect to Stabilized Properties that are MOBs (including, for the
avoidance of doubt, those with Major Tenants) that are included in the
calculation of Borrowing Base Availability, the Net Operating Income from such
Borrowing Base Properties for the trailing twelve (12) month period; plus

(c)with respect to EBITDAR Stabilized Properties (other than MOBs and SNFs) that
are included in the calculation of Borrowing Base Availability, the lesser of:

(i)the Net Operating Income from such Borrowing Base Properties for the trailing
twelve (12) month period, and

(ii)the amount that would result from dividing (A) an amount equal to (X) the
trailing twelve (12) month Tenant EBITDAR for such Borrowing Base Property less
(Y) the Capital Reserves relating to the applicable Borrowing Base Property for
such period, by (B) 1.40; plus

(d)with respect to EBITDAR Stabilized Properties that are SNFs that are included
in the calculation of Borrowing Base Availability, the lesser of:

(i)the Net Operating Income from such Borrowing Base Properties for the trailing
twelve (12) month period, and

(ii)the amount that would result from dividing (A) an amount equal to (X) the
trailing twelve (12) month Tenant EBITDAR for such Borrowing Base Property less
(Y) the Capital Reserves relating to the applicable Borrowing Base Property for
such period, by (B) 1.20.

Notwithstanding the foregoing, (x) with respect to the Texas Ten Portfolio only,
if all of the properties in the Texas Ten Portfolio are leased to a single
tenant pursuant to a master lease which is cross-defaulted, and all of the
properties subject to the master lease are Borrowing Base Properties, then for
the purposes of calculating the ratio in clause (d)(ii) with respect to the
Texas Ten Portfolio, all of such Borrowing Base Assets subject to such master
lease shall be included in calculating such ratio (provided further that the
financial and operating reports with respect to such properties shall be
provided to Agent on an individual and aggregate basis), and (y) with respect to
the Texas Ten Real Estate only, for the period from January 1, 2019 through and
including June 30, 2019, the Borrowing Base Availability shall be determined
pursuant to clause (d)(i) above only, and for the period thereafter, the
calculation of Tenant EBITDAR for the Texas Ten Real Estate shall be determined
(1) for the period commencing July 1, 2019 and ending September 30, 2019, by
annualizing the Tenant EBITDAR for the Texas Ten Real Estate for the period of
January 1, 2019 through and including June 30, 2019, (2) for the period
commencing October 1, 2019 and ending December 31, 2019, by annualizing the
Tenant EBITDAR for the Texas Ten Real Estate for the period of January 1, 2019
through and including September 30, 2019, and (3) thereafter by using Tenant
EBITDAR for the Texas Ten Real Estate on a trailing twelve (12) month
basis.  Notwithstanding the foregoing, for the calculation pursuant to clauses
(c) and (d) above for assets that were previously considered Newly-Built
Properties, the calculation of Tenant EBITDAR will initially be based on
annualized trailing six (6) month Tenant EBITDAR at the applicable property for
the first quarter after inclusion as an EBITDAR Stabilized Property, annualized
trailing nine (9) month Tenant EBITDAR at the property for the second quarter
after inclusion as an EBITDAR Stabilized Property, and twelve (12) month
trailing Tenant EBITDAR at the property for all

3

 

--------------------------------------------------------------------------------

 

subsequent periods.  The calculation of Adjusted Net Operating Income shall
exclude any property that is no longer a Borrowing Base Property.  

Borrowing Base Availability.  

(1)For the period commencing on the Second Amendment Effective Date through and
including December 31, 2018, the sum of:

(a)for Borrowing Base Properties and Borrowing Base Loans included in the
calculation of Borrowing Base Availability (excluding the Texas Ten Portfolio),
the lower of:

(i)(A) the sum of (1) the Borrowing Base Property Amount plus (2) the sum of the
Borrowing Base Mortgage Loan Amounts determined for each Borrowing Base Loan,
multiplied by (B) 0.60; and

(ii)the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net Operating
Income and Borrowing Base Loan Interest components of such ratio calculated with
respect to the applicable Borrowing Base Assets only) to be less than 1.45 to
1.00;

plus

(b)until the first to occur of (i) the Texas Ten Revaluation Date and (ii)
December 31, 2018, for the Texas Ten Real Estate the sum of $42,648,000.00, and
if the Texas Ten Revaluation Date occurs prior to December 31, 2018, thereafter
under this clause (1) through and including December 31, 2018 the Borrowing Base
Availability attributable to the Texas Ten Real Estate shall be determined in
accordance with clause (1)(a) of this definition (without giving effect to the
parenthetical in clause (1)(a) therein).

(2)

For the period commencing on January 1, 2019 through and including June 30,
2019, for Borrowing Base Properties and Borrowing Base Loans included in the
calculation of Borrowing Base Availability, the lower of:

(a)(i)the sum of (A) the Borrowing Base Property Amount plus (B) the sum of the
Borrowing Base Mortgage Loan Amounts determined for each Borrowing Base Loan,
multiplied by (ii) 0.60; and

(b)the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net Operating
Income and Borrowing Base Loan Interest components of such ratio calculated with
respect to the applicable Borrowing Base Assets only) to be less than 1.50 to
1.00.

(3)

For the period commencing July 1, 2019 and continuing thereafter, the sum of:

4

 

--------------------------------------------------------------------------------

 

(a)for Borrowing Base Properties included in the calculation of Borrowing Base
Availability that are SNFs and MOBs, the lower of:

(i)for each such Borrowing Base Property, (A) the lowest of the Appraised Value
of such Borrowing Base Property and the Borrowing Base Property Cost of such
Borrowing Base Property, multiplied by (B) 0.60; and the aggregate amount
pursuant to this clause (3)(a)(i) shall be the sum of such amounts determined
for each such Borrowing Base Property; and

(ii)the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net Operating
Income component of such ratio calculated with respect to SNFs and MOBs only) to
be less than 1.50 to 1.00;

plus

(b)for Borrowing Base Properties included in the calculation of Borrowing Base
Availability that are not SNFs and MOBs, the lower of:

(i)for each such Borrowing Base Property, (A) the lower of the Appraised Value
of such Borrowing Base Property and the Borrowing Base Property Cost of each
such Borrowing Base Property, multiplied by (B) 0.50; and the aggregate amount
pursuant to this clause (3)(b)(i) shall be the sum of such amounts determined
for each such Borrowing Base Property, and

(ii)the maximum principal amount of Loans and Letter of Credit Liabilities that
would not cause the Implied Debt Service Coverage Ratio (with the Net Operating
Income component of such ratio calculated with respect to Borrowing Base
Properties that are not SNFs or MOBs only) to be less than 1.75 to 1.00;

plus

(c)the aggregate Borrowing Base Mortgage Loan Amount as determined for each
Borrowing Base Loan multiplied by 0.35.

Implied Debt Service Coverage Ratio.  For the period from the Second Amendment
Effective Date through and including June 30, 2019, the Implied Debt Service
Coverage Ratio shall be the ratio of (a) the sum of (i) Adjusted Net Operating
Income from the Borrowing Base Properties included in the calculation of
Borrowing Base Availability plus (ii) Borrowing Base Loan Interest from the
Borrowing Base Loans included in the calculation of Borrowing Base Availability,
divided by (b) the Implied Debt Service Coverage Amount.  For the period
commencing on July 1, 2019 and continuing thereafter, the Implied Debt Service
Coverage Ratio shall be the ratio of (x) Adjusted Net Operating Income from the
Borrowing Base Properties included in the calculation of Borrowing Base
Availability, divided by (y) the Implied Debt Service Coverage Amount.  

5

 

--------------------------------------------------------------------------------

 

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements and other income
for such Real Estate for such period received in the ordinary course of business
from tenants in occupancy paying rent (excluding any reserve amounts received by
a Person from tenants in accordance with the terms of their Leases, pre-paid
rents and revenues, security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent, and any non-recurring fees,
charges or amounts) minus (b) all expenses paid or accrued and related to the
ownership, operation or maintenance of such Real Estate for such period,
including, but not limited to, taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of REIT and its Subsidiaries, any property
management fees, in each case, in connection with such Real Estate), minus (c)
excluding Real Estate which is encumbered by a Borrowing Base Loan, the greater
of (i) actual property management expenses of such Real Estate, and (ii) an
amount equal to three percent (3%) of the gross revenues from such Real Estate,
minus (d) all rents, common area reimbursements and other income for such Real
Estate received from tenants in default of payment or other material obligations
under their lease (provided that the failure of the Fundamental Tenant alone to
pay the deferred rent and replacement reserves relating to the Fundamental Rent
Deferment and interest payable with respect thereto shall not be deemed for the
purpose of this clause (d) to disqualify the other rents received from the
Fundamental Tenant from inclusion in Net Operating Income so long as the
Fundamental Tenant is not in default of any other payment or other material
obligations under the Fundamental Master Lease and so long as the Fundamental
Landlords do not otherwise declare a default under the Fundamental Lease or
otherwise exercise any rights or remedies thereunder with respect to such
deferred rent, reserves and interest or otherwise), or with respect to leases as
to which the tenant or any guarantor thereunder is subject to any Insolvency
Event; provided, however, that straight line leveling adjustments required under
GAAP and amortization of deferred market rent into income pursuant to ASC 805
shall be excluded from the calculation of Net Operating Income.  For the
purposes of determining the Implied Debt Service Coverage Ratio, except as
provided below, Net Operating Income from the Borrowing Base Properties shall be
calculated on a rolling quarterly annualized basis (that is, if such Real Estate
has been owned, or with respect to the Texas Ten Portfolio, leased pursuant to
the Replacement Texas Ten Lease, only for one (1) full quarter, by multiplying
the result for the current quarter times four (4), if such Real Estate has been
owned, or with respect to the Texas Ten Portfolio, leased pursuant to the
Replacement Texas Ten Lease, only for two (2) full quarters, by multiplying the
results for the prior two (2) quarters by two (2); or if such Real Estate has
been owned, or with respect to the Texas Ten Portfolio, leased pursuant to the
Replacement Texas Ten Lease, for three (3) full quarters, by multiplying the
results for the previous three (3) quarters by 4/3), and the first quarter in
the calculation shall be the first full quarter of ownership or lease pursuant
to the Replacement Texas Ten Lease, as applicable.  Notwithstanding the
foregoing, any payment received with respect to the real estate included in the
Texas Ten Portfolio prior to the effectiveness of the Replacement Texas Ten
Lease and not paid pursuant to the Replacement Texas Ten Lease shall not be
included in the calculation of Net Operating Income.  Notwithstanding the
foregoing and for the avoidance of doubt, no payment of deferred rent or
reserves relating to the Fundamental Rent Deferment or interest payable with
respect thereto shall be included in Net Operating Income.  In the instance that
the Borrower or a Subsidiary Guarantor has not owned a Borrowing Base Property
for at least one (1) quarter, the historic Net Operating Income shall be
used.  To the extent that the historic Net Operating Income is not available for
any reason, Borrower may prepare a pro forma of Net Operating Income to be used
for one (1) quarter until actual results for such quarter are available, such
proforma to be approved by Agent.

Swing Loan Commitment.  An amount equal to Twelve Million Five Hundred Thousand
and No/100 Dollars ($12,500,000.00), as the same may be changed from time to
time in accordance with the terms of this Agreement.

Texas Ten Portfolio.  The portfolio of ten (10) skilled nursing facilities
located in the State of Texas, which are owned by Subsidiary Guarantors and
leased pursuant to the Replacement Texas Ten Lease.

Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  As of the Third Amendment Effective Date, the Total Commitment is
Three Hundred Million and No/100 Dollars ($300,000,000.00), and is subject to
increase in §2.11.

Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time.  As of the
Third Amendment Effective Date, the Total Revolving Credit Commitment is One
Hundred Seventy-Five Million and No/100 Dollars ($175,000,000.00).  The Total
Revolving Credit Commitment may increase in accordance with §2.11.”

(c)By deleting in its entirety §2.9 of the Credit Agreement, and inserting in
lieu thereof the following:

“§2.9 Use of Proceeds.  The Borrower will use the proceeds of the Loans solely
for the uses and in the amounts described in Schedule 2.9 hereto (which may be
to reimburse Borrower or its Subsidiaries for costs previously paid towards such
remaining costs), subject to the terms and conditions of this Agreement, and
except as provided above in this sentence or with respect to refinancing of
Swing Loans made for a purpose permitted under this §2.9 there shall be no
additional advances of proceeds of the Loans without the approval of the
Required Lenders.  The Borrower shall identify and certify in each Loan Request
the purposes shown on Schedule 2.9 for which such proceeds shall be used and the
aggregate amount of each permitted use that has been used (including the
requested advance) and the amount remaining.”

(d)By inserting the following as §3.2(f) of the Credit Agreement:

“(f)

In the event there shall have occurred any voluntary or involuntary payment or
prepayment of principal of any Medistar Note, or any other event (including,
without limitation, a casualty to or condemnation of a property securing or
relating to a Medistar Note) resulting in a prepayment of any Medistar Note, or
any other recovery or monetary return by or for Borrower or a Subsidiary of
Borrower, whether directly or otherwise, with respect to any Medistar Note,
Borrower shall, within two (2) Business Days of receipt of such payment,
prepayment, recovery or other return, pay the amount thereof to the Agent for
the account of the Lenders for application to the Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.7.”

6

 

--------------------------------------------------------------------------------

 

(e)By deleting the word “and” appearing at the end of §7.4(n) of the Credit
Agreement, by renumbering §7.4(o) of the Credit Agreement as §7.4(p) of the
Credit Agreement, and by inserting the following as §7.4(o) of the Credit
Agreement:

“(o)

Within ten (10) days of the end of each calendar month, a statement certified by
the chief financial officer of the REIT of the outstanding principal balance of
each Medistar Note as of the end of the preceding calendar month, and whether
any payment, prepayment, or other recovery or return described in §3.2(f) with
respect to any Medistar Note occurred in the preceding calendar month; and”

(f)By deleting in its entirety §8.7(a) of the Credit Agreement and inserting in
lieu thereof the following:

 

“(a)

The Borrower shall not pay any Distribution to the partners, members or other
owners of the Borrower, and General Partner and REIT shall not pay any
Distribution to their partners, members or other owners, to the extent that the
aggregate amount of such Distributions paid, when added to the aggregate amount
of all other Distributions paid in any period of four (4) consecutive calendar
quarters, exceeds ninety-five percent (95%) of such Person’s Funds from
Operations for such period (provided that the period of measurement shall
commence January 1, 2017 and such test in this §8.7(a) shall be tested by
annualizing the results from such quarter until four (4) consecutive calendar
quarters thereafter have elapsed); provided that the limitations contained in
this §8.7(a) shall not preclude Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of REIT, as
evidenced by a certification of the principal financial or accounting officer of
REIT containing calculations in detail reasonably satisfactory in form and
substance to the Agent.  Notwithstanding the foregoing, the Borrower, the
General Partner and the REIT shall not declare or pay any Distributions on or
prior to June 30, 2019, except that the Borrower, the General Partner and the
REIT, subject to the other terms of this §8.7, (i) may declare (but shall not
pay) Distributions relating to the fourth (4th) calendar quarter of 2018 in an
amount not in excess of $0.21 per share of common stock of the REIT (the “Q4
2018 Dividend”), (ii) may pay the Distributions described in §8.7(a)(i) provided
that the Distribution Conditions exist, and (iii) may declare and pay, in
addition to the Q4 2018 Dividend, the “Pre-Closing Dividend”, as such term is
defined in the Definitive Agreement as in effect on January 2, 2019, provided
that the Distribution Conditions exist; provided further that any Q4 2018
Dividend paid on or after January 1, 2019 shall only be paid from Unrestricted
Cash of the Borrower or the REIT and the payment thereof shall not violate this
Agreement, any Applicable Law or the Definitive Agreement.”

(g)By inserting the following as §8.16 of the Credit Agreement:

 

“§8.16

Non-Encumbrance.  Without implying any limitation upon the generality of §8.2,
the Borrower will not, and will not permit any other Person to, create or incur
or suffer to be created or incurred or to exist (a) any lien, encumbrance,
mortgage, pledge, negative pledge, charge, restriction or other security
interest of any kind upon any Medistar Note or any other document, agreement or
instrument evidencing, securing or relating thereto, or (b) any

7

 

--------------------------------------------------------------------------------

 

 

provision of a document, instrument or agreement (other than a Loan Document)
which prohibits or purports to prohibit the creation or assumption of any Lien
on any Medistar Note or any other document, agreement or instrument evidencing,
securing or relating thereto, as security for the Obligations.”

(h)By inserting the following as §9.11 of the Credit Agreement:

 

“§9.11

Liquidity.  In the event that the Borrower, General Partner or REIT shall pay
any Q4 2018 Dividend on or after the Third Amendment Effective Date, the
Borrower will not at any time permit the amount of its Unrestricted Cash and
Cash Equivalents to be less than $2,000,000.00.”

(i)By deleting in its entirety Schedule 1.1 attached to and made a part of the
Credit Agreement, and inserting in lieu thereof Schedule 1.1 attached to this
Amendment.

(j)By deleting in its entirety Schedule 2.9 attached to and made a part of the
Credit Agreement, and inserting in lieu thereof Schedule 2.9 attached to this
Amendment.

3.Definitive Agreement.  The Agent and the Lenders acknowledge that Borrower,
General Partner and REIT have entered into the Definitive Agreement.  Nothing
herein shall be deemed a waiver of any covenant, term or other provision of the
Credit Agreement or the other Loan Documents, including without limitation §8.4
of the Credit Agreement and the definition of “Change of Control.”

4.Reduction of Revolving Credit Commitment and Swing Loan Commitment.  Upon the
effectiveness of this Amendment, the Swing Loan Commitment, the Total Revolving
Credit Commitment and the Total Commitment shall be reduced as provided in this
Amendment.  Each Revolving Credit Loan of a Revolving Credit Lender shall
continue to be held by such Revolving Credit Lender and be evidenced by this
Agreement and such Revolving Credit Lenders’ Revolving Credit Note.  Exhibit A
attached to this Amendment sets forth the outstanding principal balance of the
Revolving Credit Loans made by each Revolving Credit Lender as of the date of
this Amendment.  Each Swing Loan of the Swing Loan Lender shall continue to be
held by the Swing Loan Lender and evidenced by this Agreement and the Swing Loan
Note.  The Swing Loan Commitment of the Swing Loan Lender and the Revolving
Credit Commitment of each Revolving Credit Lender shall be as set forth in this
Amendment, notwithstanding that the face amount of the Swing Loan Note exceeds
the Swing Loan Commitment and the face amount of each Revolving Credit Lender’s
Revolving Credit Note exceeds the amount of such Revolving Credit Lender’s
Revolving Credit Commitment.”

References to Loan Documents

.  All references in the Loan Documents to the Credit Agreement shall be deemed
a reference to the Credit Agreement as modified and amended herein.

Consent of Borrower and the Guarantors

.  By execution of this Amendment, Borrower and the Guarantors hereby expressly
consent to the modifications and amendments relating to the Credit Agreement as
set forth herein and any other agreements executed contemporaneously herewith,
and Borrower and Guarantors hereby acknowledge, represent and agree that the
Credit Agreement, as modified and amended herein, and the other Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such

8

 

--------------------------------------------------------------------------------

 

Persons in accordance with their respective terms, and that the Guaranty extends
to and applies to the foregoing documents as modified and amended.

Representations

.  Borrower and Guarantors represent and warrant to Agent and the Lenders as
follows:

(a)Authorization

.  The execution, delivery and performance of this Amendment and any other
documents executed in connection herewith and the transactions contemplated
hereby and thereby (i) are within the authority of Borrower and Guarantors,
(ii) have been duly authorized by all necessary proceedings on the part of such
Persons, (iii) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which any
of such Persons is subject or any judgment, order, writ, injunction, license or
permit applicable to such Persons, (iv) do not and will not conflict with or
constitute a default or a breach or give rise to a right of termination (whether
with the passage of time or the giving of notice, or both) under any provision
of the partnership agreement or certificate, certificate of formation, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any mortgage, indenture, agreement, contract or other instrument (including
without limitation the Definitive Agreement) binding upon, any of such Persons
or any of its properties or to which any of such Persons is subject, and (v) do
not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons, other
than the liens and encumbrances created by the Loan Documents.

(b)Enforceability

.  This Amendment and any other documents executed in connection herewith are
the valid and legally binding obligations of Borrower and Guarantors enforceable
in accordance with the respective terms and provisions hereof and thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and the effect of general principles of equity.

(c)Approvals

.  The execution, delivery and performance of this Amendment and any other
documents executed in connection herewith and the transactions contemplated
hereby and thereby do not require the approval or consent of or approval of any
Person or the authorization, consent, approval of or any license or permit
issued by, or any filing or registration with, or the giving of any notice to,
any court, department, board, commission or other governmental agency or
authority other than those already obtained.

(d)Reaffirmation

.  After giving effect to this Amendment, each and every representation and
warranty made by the Borrower, the Guarantors and their respective Subsidiaries
in the Loan Documents or otherwise made by or on behalf of such Persons in
connection therewith are true and correct in all material respects (subject to
§1.2(m) of the Credit Agreement) as of the date hereof except for
representations or warranties that expressly relate to an earlier date.

(e)Leases

.  Each of the Leases relating to each Borrowing Base Property included in the
calculation of Borrowing Base Availability is in full force and effect in
accordance with its respective terms without any payment default or any other
material default thereunder (without regard to any grace or notice and cure
period), nor are there any defenses, counterclaims, offsets, concessions or
rebates available to a tenant thereunder, and neither the Borrower nor any
Guarantor has given or made any notice of any payment or other material default,
or any claim,

9

 

--------------------------------------------------------------------------------

 

with respect to any of the Leases, and to the best of the knowledge and belief
of the Borrower, there is no basis for any such claim or notice of default by
any tenant.  Borrower and Guarantors have delivered to Agent copies of all
notices of default delivered to any Major Tenant or Operator under a Lease or
Operators’ Agreement, as applicable, with respect to a Borrowing Base
Asset.  Except as described in Paragraphs 4(a) and (b) of the Second Amendment,
there have been no amendments, modifications, concessions or waivers (whether
written or oral) of any Lease relating to a Borrowing Base Property included in
the calculation of Borrowing Base Availability or Operators’ Agreement which
have not been delivered to and approved by Agent.

(f)No Default

.  No Default or Event of Default has occurred and is continuing or will arise
or occur after the execution and delivery of this Amendment and any other
documents executed in connection herewith.

Waiver of Claims

.  Borrower and Guarantors acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loans or with
respect to any acts or omissions of Agent or any of the Lenders, or any past or
present directors, officers, agents or employees of Agent or any of the Lenders,
and each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

Ratification

.  Except as hereinabove set forth or in any other document previously executed
or executed in connection herewith, all terms, covenants and provisions of the
Credit Agreement and the other Loan Documents remain unaltered and in full force
and effect, and the parties hereto do hereby expressly ratify and confirm the
Credit Agreement and the other Loan Documents.  Nothing in this Amendment or the
other documents executed in connection herewith shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents (including without limitation the Guaranty).  By execution of
this Amendment, Borrower and Guarantors hereby acknowledge and agree that Agent
and the Lenders have made no agreement, and are in no way obligated, to grant
any future extension, waiver, indulgence or consent.

Counterparts

.  This Amendment may be executed in any number of counterparts which shall
together constitute but one and the same agreement.

Miscellaneous

.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors, successors-in-title and assigns as provided in
the Credit Agreement.

Effective Date

.  The effectiveness of this Amendment is subject to receipt by the Agent of
each of the following, each in form and substance reasonably satisfactory to the
Agent:

(a)A counterpart of this Amendment duly executed by the Borrower, Guarantors,
the Required Lenders and Agent;

(b)An updated Borrowing Base Certificate and Compliance Certificate (giving
effect to the amendments set forth in this Amendment);

10

 

--------------------------------------------------------------------------------

 

(c)Borrower shall have paid to Agent for the account of each Lender executing
this Amendment the fees set forth in a separate letter between Borrower and the
Agent;

(d)Such other certificates, documents, instruments, agreements and resolutions
as the Agent may reasonably request; and

(e)The Borrower shall have paid the reasonable out-of-pocket fees and expenses
of Agent in connection with this Amendment and the transactions contemplated
hereby.

No Impairment

.  Except as otherwise expressly provided herein, nothing herein contained shall
in any way (a) impair or affect the validity and priority of the lien of the
Security Documents (as defined in the Credit Agreement); (b) alter, waive, annul
or affect any provision, condition or covenant in the Loan Documents; or
(c) affect or impair any rights, powers or remedies under the Loan
Documents.  No course of dealing, forbearance, delay, omission or inaction by
the Agent or the Lenders in the exercise of their rights and remedies, and no
continuing performance by the Agent, the Lenders, the Borrower or the Guarantors
under the Loan Documents: (x) shall constitute (i) a waiver, modification or an
alteration of the terms, conditions, or covenants of any Loan Document, all of
which remain in full force and effect; or (ii) a waiver, release, or limitation
upon the Agent’s or the Lenders’ exercise of any of their rights and remedies
thereunder or which may otherwise be available at law or in equity, or otherwise
be prejudicial thereto, all of which rights and remedies are hereby expressly
reserved; or (y) shall relieve or release the Borrower or any Guarantor in any
way from any of their respective covenants, agreements, duties, or obligations
under the Loan Documents.  It is the intent of the parties hereto that all the
terms and provisions of the Loan Documents shall continue in full force and
effect, except as modified by this Amendment and the other documents executed
and delivered herewith.  Nothing in this Amendment shall be deemed or construed
to constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower or Guarantors under
the Loan Documents.

Amendment as Loan Document

.  This Amendment shall constitute a Loan Document.

Final Agreement

.  THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment, under seal, as of the day and year first above written.

BORROWER:

MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership

 

By:

MedEquities OP GP, LLC, a Delaware limited liability company,
its general partner

By:/s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP and CFO

(SEAL)

[Signatures Continue On Next Page]

 

12

 

--------------------------------------------------------------------------------

 

GUARANTORS:

MEDEQUITIES REALTY TRUST, INC.,
a Maryland corporation

By:/s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP and CFO

(SEAL)

 

MEDEQUITIES OP GP, LLC,
a Delaware limited liability company

By:/s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP and CFO

(SEAL)

 

MEDEQUITIES REALTY TRS, LLC,
a Delaware limited liability company

By:/s/ Jeffery C. Walraven
Name: Jeffery C. Walraven
Title: EVP and CFO

(SEAL)

 

[Signatures Continue On Next Page]






[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

 

MRT OF KENTFIELD CA – LTACH, LLC,

MRT OF LAS VEGAS NV – LTACH, LLC,

MRT OF SPARTANBURG SC - SNF, LLC,

MRT OF BROWNSVILLE TX - MOB, LLC,

MRT OF AMARILLO TX – 1ST MORTGAGE IRF, LLC,

MRT OF SPRINGFIELD MA – 1ST MORTGAGE ACH, LLC,

MRT OF LAKEWAY TX-ACH, LLC,

MRT OF FORT WORTH TX – SNF, LLC,

MRT OF LAS VEGAS NV – ACH, LLC,

MRT OF LA MESA CA – SNF, LLC,

MRT OF UPLAND CA – SNF/ALF, LLC,

MRT OF NATIONAL CITY CA – SNF I, LLC,
MRT OF NATIONAL CITY CA – SNF II, LLC,

MRT OF BROWNWOOD TX - SNF, LLC,

MRT OF EL PASO TX - SNF, LLC,

MRT OF GRAHAM TX - SNF, LLC,

MRT OF KAUFMAN TX - SNF, LLC,

MRT OF KEMP TX - SNF, LLC,

MRT OF KERENS TX - SNF, LLC,

MRT OF LONGVIEW TX - SNF, LLC,

MRT OF MT. PLEASANT TX - SNF, LLC,

MRT OF SAN ANTONIO TX - SNF II, LLC,

MRT OF SAN ANTONIO TX - SNF I, LLC,

MRT OF SAN DIEGO CA – SNF, LLC,

MRT OF HOUSTON TX – EAST FREEWAY ACH, LLC,

MRT OF TOLLAND CT – SNF, LLC,

MRT OF BROOKVILLE IN – SNF, LLC,

MRT OF LIBERTY IN – SNF, LLC,

MRT OF TEXAS - ATF, LLC,

MRT OF NEVADA - ATF, LLC,

MRT OF NEW ALBANY IN - IRF, LLC,

MRT OF BOISE ID-IPH, LLC, and

MRT OF ANDERSONVILLE TN - PRTF, LLC,

each a Delaware limited liability company

 

 

By: /s/ Jeffery C. Walraven
Name: Jeffery C. Walraven

Title: EVP and CFO

 

(SEAL)

 

[Signatures Continue On Next Page]




[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

LENDERS:

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

/s/ Grant Saunders
Name: Grant Saunders
Title: Senior Vice President

By: /s/ Grant Saunders
Name: Grant Saunders
Title: Senior Vice President

 

JPMORGAN CHASE BANK, N.A.


By: /s/ Nadeige Dang
Name: Nadeige Dang
Title: Executive Director

 

CITIBANK, N.A.

By:/s/ David Bouton
Name: David Bouton
Title: Authorized Signatory

 

CAPITAL ONE, NATIONAL ASSOCIATION

By: /s/ Katarzyna Dobrzanska
Name: Katarzyna Dobrzanska
Title: Duly Authorized Signatory

 

FIFTH THIRD BANK, an Ohio banking corporation

By:
Name:
Title:

 

[Signatures Continue On Next Page]




[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

CADENCE BANK, N.A.

By: /s/Will Donnelly
Name: Will Donnelly
Title: Assistant Vice President

 

CITIZENS BANK, N.A.

 

By: /s/ Frank Kaplan
Name: Frank Kaplan
Title: Vice President

 

ROYAL BANK OF CANADA

By: /s/ William Behuniak
Name: William Behuniak
Title: Authorized Signatory

 

RAYMOND JAMES BANK, N.A.

 

By: /s/ H. Fred Coble, Jr.
Name: H. Fred Coble, Jr.
Title: Managing Director

 

PINNACLE BANK

By: /s/ Allison H. Jones
Name: Allison H. Jones
Title: Senior Vice President

 

RENASANT BANK

 

By: /s/ Craig Gardella
Name: Craig Gardella
Title: EVP

 

[Signatures Continue On Next Page]




[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

HANCOCK WHITNEY BANK
(formerly known as Whitney Bank dba Hancock Bank)

By: /s/ Brian Wille
Name: Brian Wille
Title: Senior Vice President

 

CAPSTAR BANK

By: /s/ David A. Bertani
Name: David A. Bertani
Title: SVP, Healthcare Group

 

 

[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

LENDERS AND COMMITMENTS

REVOLVING CREDIT COMMITMENT


Name and Address

Revolving Credit Commitment

Revolving Credit Commitment Percentage

KeyBank National Association
4211 W. Boy Scout Boulevard, Suite 570

Tampa, Florida  33607

Attention:  Grant Saunders
Telephone:  (813) 313-5516
Facsimile:  (813) 313-5555


$23,333,333.46

13.3333334057%

LIBOR Lending Office:
Same as Above


 

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York  10179

Attention:  Linna Zhang

Telephone:  (212) 622-2332

Facsimile:  ____________

 

$23,333,333.46

13.3333334057%

LIBOR Lending Office:

Same as Above

 

 

 

CitiBank, N.A.
388 Greenwich Street, 6th Floor

New York, New York 10013
Attention: Stephanie Liu
Telephone: (212) 723-4195
Facsimile: (646) 291-5422

$23,333,333.06

13.3333331771%

LIBOR Lending Office:

Same as Above

 

 

 

Capital One, National Association1

77 W. Wacker Drive, 10th Floor

Chicago, Illinois 60601

Attention:  Jeffrey Muchmore

Telephone:  _______________

Facsimile:  (855) 332-1699

 

$20,588,235.30

11.7647058857%

 

1 

Notices of a legal nature to Capital One, National Association shall also be
delivered to:

Capital One, National Association



5804 Trailridge Drive



Austin, Texas 78731



Attention:  Diana Pennington, Senior Director, Associate General Counsel



Reference:  MedEquities Realty Trust



Facsimile:  (855) 438-1132



 

With a copy to:



 

Capital One, National Association



Two Bethesda Metro Center, Suite 600



Bethesda, Maryland 20814



Attention:  Scott Rossbach, Senior Director



Reference:  MedEquities Realty Trust



Facsimile:  (855) 717-8092



[Signature Page to Third Amendment to Second Amended and Restated Credit
Agreement–KeyBank/MedEquities]

--------------------------------------------------------------------------------

 


Name and Address

Revolving Credit Commitment

Revolving Credit Commitment Percentage

LIBOR Lending Office:

Same as Above

 

 

 

Fifth Third Bank
424 Church Street, 5th Floor

Nashville, Tennessee  37219

Attention:  Vera McEvoy
Telephone:  (615) 687-8028
Facsimile:  (615) 687-3067


$14,411,764.70

8.2352941143%

LIBOR Lending Office:
Same as Above


 

 

Citizens Bank, N.A.
28 State Street

Boston, Massachusetts  02109

Attention:  Craig Aframe
Telephone:  (617) 725-5707
Facsimile:  (216) 277-7106


$12,352,941.18

7.0588235314%

LIBOR Lending Office:
Same as Above


 

 

Raymond James Bank, N.A.
710 Carillon Parkway

St. Petersburg, Florida  33733

Attention:  James Armstrong
Telephone:  (727) 567-7919
Facsimile:  (866) 205-1396

 

$12,352,941.18

7.0588235314%

LIBOR Lending Office:
Same as Above


 

 

Schedule 1.1 – Page 1



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 


Name and Address

Revolving Credit Commitment

Revolving Credit Commitment Percentage

Royal Bank of Canada
Global Loans Administration

20 King Street West, 4th Floor

Toronto, Ontario, Canada

Attention:  Manager, Loans Administration
Telephone:  (212) 428-6343

Facsimile:  (212) 428-2372


$12,352,941.18

7.0588235314%

LIBOR Lending Office:
Same as Above


 

 

Cadence Bank, N.A.
102 Woodmont Boulevard, Suite 243

Nashville, Tennessee  37205

Attention:  Drew Healy
Telephone:  (615) 345-0209
Facsimile:  (205) 488-3320

 

$10,294,117.64

5.8823529371%

LIBOR Lending Office:
Same as Above


 

 

Whitney Bank dba Hancock Bank

12 Cadillac Drive, Suite 180

Brentwood, Tennessee  37207

Attention:  Brian Wille

Telephone:  (615) 823-1866

Facsimile:  (615) 373-3990

 

$8,235,294.12

4.7058823543%

LIBOR Lending Office:
Same as Above


 

 

Pinnacle Bank
150 Third Avenue S., Suite 800

Nashville, Tennessee  37203

Attention:  Allison Jones
Telephone:  (615) 743-6051
Facsimile:  (615) 743-6151


$5,352,941.18

3.0588235314%

LIBOR Lending Office:
Same as Above


 

 

CapStar Bank

201 4th Avenue North, Suite 950

Nashville, Tennessee  37219

Attention:  Mark D. Mattson

Telephone:  (615) 732-6414

Facsimile:  (615) 732-6415

$4,941,176.48

2.8235294171%

LIBOR Lending Office:

Same as Above


 

 

Schedule 1.1 – Page 2



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 


Name and Address

Revolving Credit Commitment

Revolving Credit Commitment Percentage

Renasant Bank

1820 West End Avenue

Nashville, Tennessee  37203

Attention:  Craig Gardella

Telephone:  (615) 234-1625

Facsimile:  (615) 340-3027

$4,117,647.06

2.3529411771%

LIBOR Lending Office:

Same as Above

 

 

 

TOTAL

$175,000,000.00

100%

* Percentages may not add to 100% due to rounding.

 

 

Schedule 1.1 – Page 3



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 

LENDERS AND COMMITMENTS

TERM LOAN A COMMITMENT


Name and Address

Term Loan A Commitment

Term Loan A Commitment Percentage

KeyBank National Association
4211 W. Boy Scout Boulevard, Suite 570

Tampa, Florida  33607

Attention:  Grant Saunders
Telephone:  (813) 313-5516
Facsimile:  (813) 313-5555


$16,666,666.77

13.3333334160%

LIBOR Lending Office:
Same as Above


 

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, New York  10179

Attention:  Linna Zhang

Telephone:  (212) 622-2332

Facsimile:  ____________

 

$16,666,666.77

13.3333334160%

LIBOR Lending Office:

Same as Above

 

 

 

CitiBank, N.A.
388 Greenwich Street, 6th Floor

New York, New York 10013
Attention: Stephanie Liu
Telephone: (212) 723-4195
Facsimile: (646) 291-5422

$16,666,666.47

13.3333331760%

LIBOR Lending Office:

Same as Above

 

 

 

 

2 

Notices of a legal nature to Capital One, National Association shall also be
delivered to:

Capital One, National Association



5804 Trailridge Drive



Austin, Texas 78731



Attention:  Diana Pennington, Senior Director, Associate General Counsel



Reference:  MedEquities Realty Trust



Facsimile:  (855) 438-1132



 

With a copy to:



 

Capital One, National Association



Two Bethesda Metro Center, Suite 600



Bethesda, Maryland 20814



Attention:  Scott Rossbach, Senior Director



Reference:  MedEquities Realty Trust



Facsimile:  (855) 717-8092



Schedule 1.1 – Page 4



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 


Name and Address

Term Loan A Commitment

Term Loan A Commitment Percentage

Capital One, National Association2

77 W. Wacker Drive, 10th Floor

Chicago, Illinois 60601

Attention:  Jeffrey Muchmore

Telephone:  ________________

Facsimile:  (855) 332-1699

 

$14,705,882.35

11.7647058800%

LIBOR Lending Office:

Same as Above

 

 

 

Fifth Third Bank
424 Church Street, 5th Floor

Nashville, Tennessee  37219

Attention:  Vera McEvoy
Telephone:  (615) 687-8028
Facsimile:  (615) 687-3067


$10,294,117.65

8.2352941200%

LIBOR Lending Office:
Same as Above


 

 

Citizens Bank, N.A.
28 State Street

Boston, Massachusetts  02109

Attention:  Craig Aframe
Telephone:  (617) 725-5707
Facsimile:  (216) 277-7106


$8,823,529.41

7.0588235280%

LIBOR Lending Office:
Same as Above


 

 

Raymond James Bank, N.A.
710 Carillon Parkway

St. Petersburg, Florida  33733

Attention:  James Armstrong
Telephone:  (727) 567-7919
Facsimile:  (866) 205-1396

 

$8,823,529.41

7.0588235280%

LIBOR Lending Office:
Same as Above


 

 

Schedule 1.1 – Page 5



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 


Name and Address

Term Loan A Commitment

Term Loan A Commitment Percentage

Royal Bank of Canada
Global Loans Administration

20 King Street West, 4th Floor

Toronto, Ontario, Canada

Attention:  Manager, Loans Administration
Telephone:  (212) 428-6343

Facsimile:  (212) 428-2372


$8,823,529.41

7.0588235280%

LIBOR Lending Office:
Same as Above


 

 

Cadence Bank, N.A.
102 Woodmont Boulevard, Suite 243

Nashville, Tennessee  37205

Attention:  Drew Healy
Telephone:  (615) 345-0209
Facsimile:  (205) 488-3320

 

$7,352,941.18

5.8823529440%

LIBOR Lending Office:
Same as Above


 

 

Whitney Bank dba Hancock Bank

12 Cadillac Drive, Suite 180

Brentwood, Tennessee  37207

Attention:  Brian Wille

Telephone:  (615) 823-1866

Facsimile:  (615) 373-3990

 

$5,882,352.94

4.7058823520%

LIBOR Lending Office:
Same as Above


 

 

Pinnacle Bank
150 Third Avenue S., Suite 800

Nashville, Tennessee  37203

Attention:  Allison Jones
Telephone:  (615) 743-6051
Facsimile:  (615) 743-6151


$3,823,529.41

3.0588235280%

LIBOR Lending Office:
Same as Above


 

 

CapStar Bank

201 4th Avenue North, Suite 950

Nashville, Tennessee  37219

Attention:  Mark D. Mattson

Telephone:  (615) 732-6414

Facsimile:  (615) 732-6415

$3,529,411.76

2.8235294080%

Schedule 1.1 – Page 6



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 


Name and Address

Term Loan A Commitment

Term Loan A Commitment Percentage

LIBOR Lending Office:

Same as Above


 

 

Renasant Bank

1820 West End Avenue

Nashville, Tennessee  37203

Attention:  Craig Gardella

Telephone:  (615) 234-1625

Facsimile:  (615) 340-3027

$2,941,176.47

2.3529411760%

LIBOR Lending Office:

Same as Above

 

 

 

TOTAL

$125,000,000.00

100%

* Percentages may not add to 100% due to rounding.

 

 

Schedule 1.1 – Page 7



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 

LENDERS AND COMMITMENTS

TERM LOAN B COMMITMENT

Name and Address

Term Loan B
Commitment

Term Loan B
Commitment
Percentage

 

 

 

TOTAL

$00.00

N/A

 

 

 

Schedule 1.1 – Page 8



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 

LENDERS AND COMMITMENTS

TOTAL COMMITMENT


Name


Total Commitment

Total Commitment
Percentage

KeyBank National Association

 

$40,000,000.23

13.3333334100%

JPMorgan Chase Bank, N.A.

 

$40,000,000.23

13.3333334100%

CitiBank, N.A.

 

$39,999,999.53

13.3333331767%

Capital One, National Association

 

$35,294,117.65

11.7647058833%

Fifth Third Bank

 

$24,705,882.35

8.2352941167%

Citizens Bank, N.A.

 

$21,176,470.59

7.0588235300%

Raymond James Bank, N.A.

 

$21,176,470.59

7.0588235300%

Royal Bank of Canada

 

$21,176,470.59

7.0588235300%

Cadence Bank, N.A.

 

$17,647,058.82

5.8823529400%

Whitney Bank dba Hancock Bank

 

$14,117,647.06

4.7058823533%

Pinnacle Bank

 

$9,176,470.59

3.0588235300%

CapStar Bank

 

$8,470,588.24

2.8235294133%

Renasant Bank

 

$7,058,823.53

2.3529411767%

TOTAL

$300,000,000.00

100%

*Percentages may not add to 100% due to rounding.

 

 

 

Schedule 1.1 – Page 9



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 

Schedule 2.9

Permitted uses of loaNs

 

Projected Facility Funding Events for MedEquities Realty Trust, Inc.

 

 

 

Maximum Amount

 

 

 

 

 

 

 

Haven Healthcare construction mortgage note receivable remaining funding

 

           $4,666,584.00

 

 

 

 

 

 

 

Fundamental Mountain’s Edge Hospital remaining funding for expansion

 

           $5,675,163.00

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

           $10,341,747.00

 

 

 

 

 

 

 

 

 

Schedule 1.1 – Page 10



110012211\V-6

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

REVOLVING CREDIT LOAN BALANCES

 


Name


Revolving Credit Loan Balance

KeyBank National Association

 

$20,506,666.78

JPMorgan Chase Bank, N.A.

 

$20,506,666.78

CitiBank, N.A.

 

$20,506,666.43

Capital One, National Association

 

$18,094,117.65

Fifth Third Bank

 

$12,665,882.35

Citizens Bank, N.A.

 

$10,856,470.59

Raymond James Bank, N.A.

 

$10,856,470.59

Royal Bank of Canada

 

$10,856,470.59

Cadence Bank, N.A.

 

$9,047,058.82

Whitney Bank dba Hancock Bank

 

$7,237,647.06

Pinnacle Bank

 

$4,704,470.59

CapStar Bank

 

$4,342,588.24

Renasant Bank

 

$3,618,823.53

TOTAL

$153,800,000.00

 

Schedule 2.9 – Page 1



110012211\V-6

 

 

 

 

